Bland, Judge,
delivered the opinion of the court:
Appeal in this case has been taken by. the importer against the judgment of the United States Customs Court overruling the protest and holding certain Jacquard-figured elastic fabrics with fast edges, not exceeding 12 inches in width, composed wholly or in chief value of rayon or other synthetic textile and india rubber, dutiable under paragraph 1308 of the Tariff Act of 1930, at 45 cents per pound and *2570 per centum ad valorem. The protest claimed the merchandise to be dutiable under paragraph 1529 (c) of said act.
In United States v. E. De Grandmont (Inc.), 21 C. C. P. A. (Customs)17, T. D. 46345, decided concurrently herewith, the issue was identical with the issue in this case, except that in that case the competition was between paragraph 912 of the cotton schedule and 1529 (c), while in the instant appeal the competition is between paragraph 1308 of the rayon or synthetic-textile schedule and said paragraph 1529 (c).
In the above-entitled cause we held in substance that Congress did not mean to include within paragraph 912 elastic fabrics in part of india rubber, even though they were 12 inches or less in width, but intended that they should be classified under paragraph 1529 (c).
The decision in that case is controlling in this case, and we hold the merchandise to be properly dutiable under paragraph 1529 (c), supra. The judgment of the court below is reversed and the cause is remanded for further proceedings in accordance herewith.